IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                              JANUARY 22, 2010 Session

 JOHN SKIPPER and BRENDA SKIPPER v. WELLS FARGO BANK, N.A.

              Direct Appeal from the Chancery Court for Shelby County
                  No. CH-07-1599-I     Walter L. Evans, Chancellor


                 No. W2009-01786-COA-R3-CV - Filed April 15, 2010


Wells Fargo purchased foreclosed property, which it then sold to the Skippers. The Skippers
contracted to sell the property, but before the sale was completed, two IRS tax liens against
the previous owners were discovered. The Skippers sued Wells Fargo, and the trial court
awarded them their lost profits from the anticipated sale. Wells Fargo appeals, and we affirm
in part and reverse in part and remand.


 Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Affirmed
                      in Part, Reversed in Part and Remanded

A LAN E. H IGHERS, P.J., W.S., delivered the opinion of the Court, in which D AVID R. F ARMER,
J., and J. S TEVEN S TAFFORD, J., joined.

Philip M. Kleinsmith, Colorado Springs, Colorado, for the appellant, Wells Fargo Bank, N.A.

G. Patrick Arnoult, Memphis, Tennessee, for the appellees, John Skipper and Brenda Skipper
                                         OPINION

                           I.   F ACTS & P ROCEDURAL H ISTORY

       Robert and Pamela Bramlett borrowed $56,700.00 from Argent Mortgage Company,
LLC (“Argent”), secured by a deed of trust, dated May 2004, on their real property located
at 850 North Frayser Circle, Memphis, Tennessee (“the property”). In May 2005, the deed
of trust was assigned to Ameriquest Mortgage Co. and then to Wells Fargo Bank, NA,
Trustee, for the Benefit of Certificate Holders of Asset-Backed Pass-Through Certificates
Series 2004 WCW1 (“Wells Fargo”). In November of 2005, the Internal Revenue Service
(“IRS”) filed two tax liens against the Bramletts in the office of the Shelby County Register
of Deeds. On February 1, 2006, Wells Fargo appointed Philip M. Kleinsmith as substitute
trustee, and on March 23, 2006, Wells Fargo purchased the property in a foreclosure sale.

       John and Brenda Skipper (“Appellees”) purchased the property from Wells Fargo, on
July 7, 2006, for $20,496.64. The “Corporate Special Warranty Deed” presented to the
Skippers contained the following language:

       The conveyance is made subject to any Subdivision Restrictions, Building
       Lines and Easements of Record in Plat Book 12, Page 32, Easements of
       Record at Book 4020 Page 529, and the 2006 Shelby County and 2007 City of
       Memphis real property taxes, not yet due and payable, which are assumed by
       the Grantee.

              TO HAVE AND TO HOLD The aforesaid real estate, together with all
       the appurtenances and hereditaments thereunto belonging or in any wise
       appertaining unto the said Grantee, his/her heirs, successors and assigns in fee
       simple forever.

               The Grantor does hereby covenant with the Grantee that the Grantor is
       lawfully seized in fee of the aforedescribed real estate; that the Grantor has a
       good right to sell and convey the same; that the same is unencumbered except
       as set out above.

              And the parties of the first part do hereby covenant with the parties of
       the second part that the title and quiet possession thereto they will warrant and
       forever defend against the lawful claims of all persons claiming by, through,
       or under them, but not further or otherwise.

The Skippers then spent $10,998.97 renovating the property in anticipation of a re-sale. On

                                              -2-
December 4, 2006, the Skippers entered into a real estate sales contract to sell the property
to Phyllis McDaniel for $63,000.00 to be closed on or before January 1, 2007. However,
before the sale closed, the existence of the two IRS liens totaling $127,643.84 was
discovered.1

       The Skippers maintained fire insurance on the property through February 2007.
However, after the policy lapsed, the property was seriously damaged by fire on June 24,
2007, and subsequently demolished by the city of Memphis.

       The Skippers filed a complaint against Wells Fargo on August 13, 2007, alleging,
among other things, that Wells Fargo breached its warranty of good title and that it failed to
comply with the provisions of Tennessee Code Annotated section 35-5-104. On December
19, 2007, the Skippers also filed a complaint against First American Title Insurance
Company (“First American”), which had issued a title insurance policy insuring the property
against unmarketability, or any defect, lien, or encumbrance on the title. The suits against
First American and Wells Fargo were consolidated and tried jointly. After the trial in this
matter, but prior to the trial court’s ruling, the Skippers settled their claim with First
American for $13,000.00. The trial court entered an order on May 21, 2009, awarding the
Skippers $21,221.12. The trial court issued lengthy findings of fact, including the following:

       The Warranty Deed contained a warranty that [Wells Fargo] had a good right
       to sell and convey the said property and that the property was unencumbered
       except for subdivision restrictions, building lines and easements of record and
       property taxes not yet due and payable. The deed did not make any exception
       for two unreleased IRS tax liens.

       ....

       It is undisputed that the McDaniel contract failed to close because of the
       existence of two unreleased IRS tax liens filed in the Register’s Office against
       the previous owners of the property, Robert and Pamela Bramlett.

       Plaintiffs aver (and Defendant Wells Fargo admits) that these tax liens were
       not disclosed to them (Skippers) at the time of their purchase of the property
       or in the Notice of Foreclosure Sale, or in the Trustee’s Deed to Wells Fargo
       or the Warranty Deed to the Skippers.

The trial court also made conclusions of law, in relevant part, as follows:

       1
           The IRS tax liens were ultimately released in November 2007.

                                                   -3-
“Fee simple” title did pass to the Skippers after the [Successor] Trustee’s Deed
to Wells Fargo.

....

On March 23, 2006 the foreclosure sale was held and Wells Fargo was the
successful bidder. There is no indication that any other person or entity
appeared at the foreclosure sale and made any other bid on said property.

....

At the time Wells Fargo executed the Warranty Deed to Plaintiffs, there is no
proof, of record, that it knew about the pre-existing IRS tax liens that had been
filed against the Bramletts prior to the foreclosure sale.

....

Although the Defendant Wells Fargo committed no fraud or misrepresentation
against the Skippers, it did warrant that title to the property, as of July 21,
2007, was “unencumbered except for subdivision restriction[s], building lines
and easements of record and property taxes not yet due and payable.”

Such a representation implied that the title to the real property being purchased
by the Skippers was “marketable”, and unencumbered except for the above
specified limitations and restrictions, at the time of that closing.

The existence of the two (2) unreleased IRS tax liens defeated the
“marketability” of the Skippers title on January 1, 2007 and resulted in lost
profit to the Skippers as a result of the failed McDaniel closing.

Had the Skippers been able to close on the McDaniel contract, they would
have received a gross profit of approximately $24,721.12 (or $63,000.00 less
$38,278.88), less whatever their closing expenses would have been, from their
resale of the improved real estate.

When the McDaniel contract fell through, the Skippers were damaged at that
time, with lost profits, but they still possessed and had ownership of the subject
real estate with improvements thereon.

For purposes of computing damages, it makes no difference to this Court as to

                                       -4-
       what insurance the [S]kippers did or did not have on the property thereafter,
       they still owned the same.

After learning of the settlement with First American, Wells Fargo sought a reduction of the
trial court’s judgment by the settlement amount. Said motion was denied. Wells Fargo
appeals.


                                  II.    I SSUES P RESENTED

      Wells Fargo has timely filed its notice of appeal and presents the following issues for
review:

1.     Did the Wells Fargo Special Warranty Deed to the Skippers contain a warranty
       against the IRS liens;

2.     Was the Wells Fargo Special Warranty Deed to the Skippers an “implied warranty of
       merchantability” against the IRS liens;

3.     Did the Skippers have a legal duty to mitigate their damages by insuring the Frayser
       Property against fire; and

4.     If Wells Fargo is liable to the Skippers, should their $13,000.00 settlement from First
       American be a credit against that liability?


                                III.    S TANDARD OF R EVIEW

       On appeal, a trial court’s factual findings are presumed to be correct, and we will not
overturn those factual findings unless the evidence preponderates against them. Tenn. R.
App. P. 13(d) (2009); Bogan v. Bogan, 60 S.W.3d 721, 727 (Tenn. 2001). For the evidence
to preponderate against a trial court’s finding of fact, it must support another finding of fact
with greater convincing effect. Watson v. Watson, 196 S.W.3d 695, 701 (Tenn. Ct. App.
2005) (citing Walker v. Sidney Gilreath & Assocs., 40 S.W.3d 66, 71 (Tenn. Ct. App. 2000);
The Realty Shop, Inc. v. RR Westminster Holding, Inc., 7 S.W.3d 581, 596 (Tenn. Ct. App.
1999)). When the trial court makes no specific findings of fact, we review the record to
determine where the preponderance of the evidence lies. Ganzevoort v. Russell, 949 S.W.2d
293, 296 (Tenn. 1997) (citing Kemp v. Thurmond, 521 S.W.2d 806, 808 (Tenn. 1975)). We
accord great deference to a trial court’s determinations on matters of witness credibility and
will not re-evaluate such determinations absent clear and convincing evidence to the

                                              -5-
contrary. Wells v. Tennessee Bd. of Regents, 9 S.W.3d 779, 783 (Tenn. 1999) (citations
omitted). We review a trial court’s conclusions of law under a de novo standard upon the
record with no presumption of correctness. Union Carbide Corp. v. Huddleston, 854
S.W.2d 87, 91 (Tenn. 1993) (citing Estate of Adkins v. White Consol. Indus., Inc., 788
S.W.2d 815, 817 (Tenn. Ct. App. 1989)).

                                    IV.    D ISCUSSION

                                   A.     IRS Tax Liens

       Wells Fargo claims that its Corporate Special Warranty Deed (“Deed”) to the Skippers
contains conflicting language; it warrants against all encumbrances except those specifically
mentioned above–subdivision restrictions, building liens and easements of record, and
property taxes–but then it states that it warrants only against encumbrances by, through, or
under Wells Fargo. Wells Fargo maintains that a “reasonable interpretation” of the
conflicting language results in the following warranty:

       Wells Fargo warrants that title is “unencumbered” except for (the specific
       specified exceptions) and “will warrant and defend against the lawful claims
       of all persons claiming by, through or under Wells Fargo, but not further or
       otherwise.

         Rather than focusing on the Deed’s language, the Skippers primarily rely upon the
statutory language found in Tennessee Code Annotated section 35-5-101, et seq., contending
that it imposed an affirmative duty upon Wells Fargo to disclose the IRS liens. Tennessee
Code Annotated section 35-5-101, et seq. provides in part:

       In a sale of land to foreclose a deed of trust, mortgage or other lien securing
       the payment of money or other thing of value or under judicial orders or
       process, advertisement of the sale shall be made at least three (3) different
       times in some newspaper published in the county where the sale is to be made.

       ....

       (a) The advertisement or notice shall:

       ....

       (4)(A) Identify each and every lien or claimed lien of the United States with



                                             -6-
           respect to which 26 U.S.C. § 7425(b)2 requires notice to be given to the United
           States in order for the sale of the land thus advertised not to be subject to the
           lien or claim of lien of the United States;

           (B) For every lien or claim of lien of the United States so identified,
           affirmatively state that the notice required by 26 U.S.C. § 7425(b) to be given
           to the United States has been timely given;

           (C) For every lien or claim of lien of the United States so identified, state that
           the sale of the land thus advertised will be subject to the right of the United
           States to redeem the land as provided for in 26 U.S.C. § 7425(d)(1);

           ....

           (5)(C)(b) The deed memorializing the sale shall . . . whenever subsection (a)
           has required notice to be given to the United States . . . state that the land
           described therein is conveyed subject to the rights of the United States to
           redeem the land as provided for in 26 U.S.C. § 7425(d)(1) . . . , shall have
           attached to it, as exhibits, a copy of the notice thus provided to the United
           States, a copy of the written response of the United States to the notice thus
           provided, if any[.]

           ....

           Should the officer, or other person making the sale, proceed to sell without
           pursuing the provisions of this chapter, the sale shall not on that account, be
           either void or voidable.

           Any officer, or other person, referenced in § 35-5-106 3 who fails to comply
           with this chapter commits a Class C misdemeanor and is, moreover, liable to
           the party injured by the noncompliance, for all damages resulting from the
           failure.


           2
          26 U.S.C.A. § 7425(b) provides that the sale of property on which the United States claims a lien
shall be made subject to such lien, if the lien was timely recorded and the United States was without notice
of the sale.


           3
               Tennessee Code Annotated section 35-5-106 refers to an “officer” or “other person making the
sale[.]”

                                                       -7-
Tenn. Code Ann. §§ 35-5-101, -104, -106, -07. According to the Skippers, when Wells
Fargo foreclosed on, and ultimately purchased, the property, it failed to advertise or give
notice regarding governmental liens, and it failed to include the required language within
Wells Fargo’s Successor Trustee Deed. The Skippers claim that “the failure of the Trustee
to include such lien information in the foreclosure deed constituted a representation on the
public record in the Register’s Office of Shelby County, Tennessee, to be relied upon by
subsequent title examiners that no such IRS liens existed unless the search reached back in
time beyond the Trustee’s deed to Wells Fargo.”

        The trial court addressed neither the Skippers’ argument regarding strict liability for
failure to comply with the requirements of the foreclosure statutes, nor the allegedly
contradictory language included within the Deed. Instead, it focused on the Deed’s warranty
that the property was unencumbered except for the specified limitations and restrictions, and
it found that such language implied that the property was “marketable.” It then held Wells
Fargo liable for the profit the Skippers lost when the discovery of the IRS tax liens prevented
the property’s sale.

        We agree with the Skippers’ contention that Wells Fargo’s failure to advertise or give
notice regarding the tax liens, and its failure to include language within the Deed that such
notice had been given and that the property was conveyed subject to the tax liens, violated
the statutory requirements of Tennessee Code Annotated section 35-5-101, et seq. Thus,
pursuant to section 35-5-107, Wells Fargo is liable to the Skippers “for all damages resulting
from the failure.” Tenn. Code Ann. § 35-5-107. We affirm the trial court’s award of
$21,221.12 4 for lost profits, and we need not address the Deed’s allegedly conflicting
language.


                                           B.    Insurance

       After purchasing the property in July 2006, the Skippers insured it against fire.
During the months of December 2006 and January 2007, the property was broken in to three
times. In February 2007, subsequent to learning of the existence of the tax liens, the Skippers
boarded up the property and ceased insuring it. The uninsured property was partially
destroyed by fire in June 2007, and subsequently demolished.

       Wells Fargo contends that the Skippers had a duty to mitigate their damages by
insuring the property against fire. Wells Fargo claims that the property could have been


        4
        The judgment represents a $63,000.00 contract sales price less the Skippers’ $38,278.88 investment
and $3,500.00 closing costs.

                                                   -8-
insured for a nominal fee of $107 per month, and that if so insured, the Skippers’ damages
could have been reduced or eliminated. According to Wells Fargo, had the property been
insured, upon its destruction the Skippers could have recovered $40,000.00, restored the
property, and potentially resold it for an amount equal to or greater than the McDaniel
purchase price, thus eliminating a judgment for lost profits. Alternatively, Wells Fargo
claims that the Skippers could have satisfied or reduced their claim against it by pocketing
the insurance proceeds and selling the vacant land.

        The trial court found that “[w]hen the McDaniel contract fell through, the Skippers
were damaged at that time” and that “[f]or [the] purpose of computing damages, it makes no
difference to this Court as to what insurance the [S]kippers did nor did not have on the
property thereafter, they still owned the same.” Under the facts of this case, we find that the
Skippers had a duty to insure the property. In Turner v. Benson, 672 S.W.2d 752, 757 (Tenn.
1984), our Supreme Court allowed the plaintiff owners to recover insurance premiums
expended when the buyer defendants breached the parties’ home sale contract. As dicta, the
Court stated that “[h]ad the plaintiffs failed to insure the property and a loss resulted thereof,
they could easily have been chargeable with failure to carry such insurance.” Turner, 672
S.W.2d at 757 (citing Kemp v. Gannett, 50 Ill. App. 3d 429, 8 Ill. Dec. 726, 365 N.E.2d 1112
(Ill. App. Ct. 1977); Frank v. Jansen, 303 Minn. 86, 226 N.W.2d 739 (Minn. 1975)); see also
Farmer v. Reed Keras Buick Co., 1986 WL 2304, at *4 (Tenn. Ct. App. W.S. Feb. 20, 1986)
reh’g denied (Tenn. Mar. 21, 1986) (noting that the plaintiffs’ had a contractual duty to
maintain physical damage insurance, and that their failure to insure their property constituted
a failure to mitigate their damages). Because the Skippers’ damages could have been
reduced or even eliminated by an insurance payout, we find that Wells Fargo’s liability
should be reduced to reflect the damage the Skippers would have suffered, if any, had they
maintained insurance on the property, and we remand to the trial court for this determination.


                                    C.    Settlement Credit

        Finally, Wells Fargo argues that the trial court erred in denying its motion to reduce
the Skippers’ award by the amount of the First American Settlement. Wells Fargo maintains
that unless the award is reduced, the Skippers will receive a “windfall double recovery.”
However, the Skippers claim that “[t]his is not a case where two defendants in the same
lawsuit are jointly and severally liable for damages caused to a plaintiff for which one
defendant would be entitled under a theory of contribution or comparative negligence to be
credited for whatever the other defendant may have paid to obtain a release from risk of
additional liability at trial on . . . one common legal theory[.]” Instead, the Skippers maintain
that a setoff is inappropriate because the settlement and the trial court award involve separate
theories of liability. According to the Skippers, the only common theory of liability alleged

                                               -9-
against both Wells Fargo and First American was that the Deed failed to convey title from
Wells Fargo to the Skippers. They claim it is for this theory, which was ultimately resolved
by the trial court in favor of Wells Fargo, that First American paid the Skippers a $13,000.00
settlement, whereas, the trial court’s $21,000.00 judgment was for the Skipper’s lost profits.

       Although the details of the settlement between the Skippers and First American are
not disclosed within the record before us, we are, nonetheless, able to conclude that the
settlement and the trial court judgment are based on differing theories of liability. The trial
court awarded damages to the Skippers for their lost profits resulting from the discovery of
the tax liens–a count not alleged by the Skippers against First American. “It is a universal
rule that the principle of contribution applies only in situations where the equities of the
parties are equal in that they share a common obligation or liability.” TRW-Title Ins. Co.
v. Stewart Title Guar. Co., 832 S.W.2d 344, 346 (Tenn. Ct. App. 1991) (citing Commercial
Union Ins. Co. v. Farmers Mut. Fire Ins. Co., 457 S.W.2d 224, 227 (Mo. Ct. App. 1970));
see also Huggins v. Graves, 337 F.2d 486, 489 (6 th Cir. 1964). Thus, because the two awards
were apparently based on different theories of liability, we affirm the trial court’s denial of
Wells Fargo’s motion for a reduction.


                                     V.   C ONCLUSION


        For the aforementioned reasons, we affirm in part and reverse in part. We remand to
the trial court for a determination of the appropriate judgment reduction based on the
Skipper’s failure to mitigate their damages. Costs of this appeal are taxed equally to
Appellant, Wells Fargo Bank, NA, and its surety, and Appellees, John and Brenda Skipper,
for which execution may issue if necessary.


                                                    ALAN E. HIGHERS, P.J., W.S.




                                             -10-